DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Response to Arguments
Applicant’s arguments, filed 08/03/22, with respect to the rejection(s) of claim(s) 1,3-6,9-11,13-14,17-18,20-21 and 23-24 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim (Pub No 20170338915) further in view of Hart (Pub No 20060199603) and newly cited prior art Gorokov (Pub No 20100309861). With respect to claims 5-6, 9-11, 13-14, 17-18, 21, 23-24, new ground(s) of rejection is made in view of Kim (Pub No 20170338915) and newly cited prior art Kwak (Pub No 20180279242).

Regarding claim 1, 
 	Applicant argues However, Kim fails to disclose enabling the UE2 to select appropriate decoding scheme to use in subsequent time slot when the eNB sends a message to UE2 indicating that the UE1 fails to decode data. Therefore, Applicant submits that Kim fails to disclose at least “the network node providing to the second UE a message indicating that the first UE was unable to decode the first message, thereby enabling the second UE to select an appropriate decoding scheme to use in a subsequent time slot,” as recited in Claim 1.
 	However the examiner disagrees because Kim states:
[0330] In the embodiments of the present invention, in order to apply the buffering methods mentioned earlier in the paragraph 4.3, the eNB informs the UE1 of whether or not the data of the UE2 is retransmitted to notify the UE1 whether or not the data of the UE2 is able to be combined with data stored in the buffer.

[0314] As an aspect of the present embodiment, although it is not necessary to buffer the data of the UE2 anymore due to the successful decoding of the UE1, it is able to configure the UE1 to buffer (store in the buffer) the data of the UE2 without deleting the data of the UE2. If the UE2 fails to receive data and the data of the UE2 is retransmitted, the UE1 can perform error-free interference cancellation based on the data of the UE2 stored in the buffer.

[0315] If the UE1 fails to decode data in which the data of the UE1 and the data of the UE2 are multiplexed, it may be necessary to retransmit both the data of the UE1 and the data of the UE2. In this case, if the UE1 applies HARQ of IR type to the retransmitted data of the UE2 to decode the data of the UE2, it may be able to obtain a combining gain and a probability of cancelling an interference signal without an error can be enhanced. Consequently, a decoding success rate of the data of the UE1 can be enhanced.

 	In the above cited portions, Kim teaches the network node (e.g eNB) providing to the second UE (e.g. UE1 of Kim) a message indicating that the first UE (e.g. UE2 of Kim) was unable to decode the first message (e.g. notify whether or not the data of UE2 data is retransmitted) thereby enabling the second UE to select an appropriate decoding scheme (e.g. decoding with HARQ of IR type) to use in a subsequent timeslot (e.g. decoding retransmitted data, see slots fig. 2-5, 17-18). One of ordinary skill in the art would interpret the teaches of Kim to cover the limitations of claim 1 “the network node providing to the second UE a message indicating that the first UE was unable to decode the first message, thereby enabling the second UE to select an appropriate decoding scheme to use in a subsequent time slot”.

Regarding claim 5 and 13, 
 	Applicant argues that the above highlighted recitation of Claim 5 indicates that the first UE selects an appropriate decoding scheme for decoding the third message contained in the second superimposed signal. Further, based on the decoding scheme selected by the first UE, the first UE enables the second UE to synchronize transmit and/or receive timing to that of transmit and/or receive timing of the first UE.
 	The examiner relies on newly cited prior art Kwak to teach  which teaches synchronization timing for synchronization between a first UE and second UE which reads upon the amended limitation of claim 5 for synchronizing transmit/receive timings between the UEs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Pub No 20170338915) further in view of Hart (Pub No 20060199603) and Gorokov (Pub No 20100309861).


Regarding claim 1 and 11,
 	Kim teaches a method performed by a network node serving a first user equipment and a second UE, the method comprising:
 	the network node transmitting, during a first time slot, a first superimposed signal comprising a first message for the first UE and a second message for the second UE; (interpreted as The eNB multiplexes data of the UE1 and data of the UE2 and may be then able to transmit multiplexed data via a resource region indicated by the resource allocation information, see para [0301]).
 	the network node receiving a message transmitted by the first UE indicating that the first UE was unable to decode the first message; and (interpreted as In this case, the HARQ-ACK information can indicate whether or not the data is properly received by the UE1 and/or the UE2, see para [0306])
 	after receiving the message transmitted by the first UE indicating that the first UE was unable to decode the first message (interpreted as In this case, the HARQ-ACK information can indicate whether or not the data is properly received by the UE1 and/or the UE2, see para [0306]), the network node providing to the second UE (UE1) a message indicating that the first UE (UE2) was unable to decode the first message (interpreted as the eNB informs the UE1 of whether or not the data of the UE2 is retransmitted, see para [0330], since retransmission means UE was unable to decode the last communications), thereby enabling the second UE to select an appropriate decoding scheme to use in a subsequent time slot (interpreted as notify the UE1 whether or not the data of the UE2 is able to be combined with data stored in the buffer, see para [0330].  If decoding of the data of the UE1 is successful, the UE1 stores the data of the UE2 to prepare for cancelling interference due to the data of the UE2 when the data of the UE2 is retransmitted, see para [0315]).
 	after receiving the message transmitted by the first UE indicating that the first UE was unable to decode the first message, the network node transmitting, during a second time slot (t2), (interpreted as the UE1 stores the data of the UE2 to prepare for cancelling interference due to the data of the UE2 when the data of the UE2 is retransmitted, see para [0329]) a second superimposed signal (retransmitted message) comprising the first message for the first UE (UE2) and a third message for the second UE (UE1) wherein the third message is identical to the second message or different from the second message; (interpreted as If the UE1 fails to decode data in which the data of the UE1 and the data of the UE2 are multiplexed, it may be necessary to retransmit both the data of the UE1 and the data of the UE2, see Kim  para [0315]. The examiner rejects the “different from the second message” as being the alternate limitation )
	However does not teach adapting transmission parameters comprising (a) power used to transmit the first message in second time slot is greater than power used to transmit the first message in the first time slot and/or (b) rate used to transmit the third message in the second time slot is greater than rate used to transmit the second message in the first time slot based on the decoding status of the first UE and the second UE. 
 	Hart teaches adapting transmission parameters comprising (a) power used to transmit the first message in second time slot is greater than power used to transmit the first message in the first time slot.  (interpreted as The mobile station 106 then increases the transmit power by some increment if the previous transmission was below the maximum available transmit power, and the mobile station 106 retransmits all the message blocks 202 of the entire message in the next available time slot of the access channel, see para [0017]).
 	It would have been obvious to one of ordinary skill in the art to combine the retransmissions taught by Kim with the increasing power for retransmissions a taught by Hart since it is known in the art of communications to increase power to increase chances of successful transmission.

 	However they do not teach and rate used to transmit the third message in the second time slot is greater than rate used to transmit the second message in the first time slot based on the decoding status of the first UE and the second UE.
 	Gorokhov teaches and rate used to transmit the third message in the second time slot is greater than rate used to transmit the second message in the first time slot based on the decoding status of the first UE and the second UE (interpreted as If the interfering transmission is decoded successfully, then UE 120 may estimate the interference due to the interfering transmission based on the decoded data and may then subtract the estimated interference from the received signal to obtain an interference-canceled signal having a higher signal-to-noise-and-interference ratio (SINR). UE 120 may then process the interference-canceled signal and decode the desired transmission. Data transmission performance may improve (e.g., a higher data rate may be supported) by the higher SINR obtained with interference cancellation, see para [0033])
	It would have been obvious to one of ordinary skill in the art to combine the retransmissions taught by Kim in view of Hart with the increasing rate for interference canceled transmissions as taught by Gorokhov so that transmission performance is improved.

Regarding claim 3,
 	Kim in view of Hart teaches method of claim 1, further comprising:
 	the network node transmitting, during a third time slot, a third superimposed signal comprising a third message for the first UE and a fourth message for the second UE; (interpreted as The eNB multiplexes data of the UE1 and data of the UE2 and may be then able to transmit multiplexed data via a resource region indicated by the resource allocation information, see Kim para [0301].  Examiner notes its obvious to perform the system taught by Kim any additional number of times).
 	the network node receiving a message transmitted by the second UE indicating that the second UE was unable to decode the fourth message for the second UE included in the third superimposed signal; and (interpreted as In this case, the HARQ-ACK information can indicate whether or not the data is properly received by the UE1 and/or the UE2, see Kim para [0306]. Examiner notes its obvious to perform the system taught by Kim any additional number of times),
 	after receiving the message transmitted by the second UE indicating that the second UE was unable to decode the fourth message, the network node providing to the first UE a message indicating that the network node will retransmit in a fourth time slot at least a portion of the fourth message. (interpreted as eNB informs the UE1 of whether or not the data of the UE2 is retransmitted to notify the UE1 whether or not the data of the UE2 is able to be combined with data stored in the buffer, see Kim para [0330]. Examiner notes its obvious to perform the system taught by Kim any additional number of times).

Regarding claim 4,
 	Kim in view of Hart teaches the method of claim 3, further comprising
 	after receiving the message transmitted by the second UE indicating that the second UE was unable to decode the fourth message, the network node transmitting, during the fourth time slot, a fourth superimposed signal comprising the fourth message for the second UE and a fifth message for the first UE. (interpreted as eNB informs the UE1 of whether or not the data of the UE2 is retransmitted to notify the UE1 whether or not the data of the UE2 is able to be combined with data stored in the buffer, see Kim para [0330]. Examiner notes its obvious to perform the system taught by Kim any additional number of times).

Regarding claim 20,
 	Kim teaches the computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed by processing circuitry, causes the processing circuitry to carry out the method of claim 1 (interpreted as a transmitter, a receiver, a memory, and a processor configured to support HARQ according to the NOMA scheme in a manner of being functionally connected with the transmitter, the receiver, and the memory, the processor configured to control the receiver to receive multiplexed data of the first UE and a second UE multiplexed by the NOMA scheme from an eNB, see Kim para [0013]).

Claim  5-6, 9-11, 13-14, 17-18, 21, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Pub No 20170338915) and Kwak (Pub No 20180279242)

Regarding claim 5 and 13,
 	Kim teaches a method performed by a first user equipment, UE, (UE) that is being served by a network node, the method comprising:
 	the first UE receiving, during a first time slot, a first superimposed signal, the first superimposed signal comprising a first message for the first UE and a second message for a second UE being served by the network node; and ; (interpreted as The eNB multiplexes data of the UE1 and data of the UE2 and may be then able to transmit multiplexed data via a resource region indicated by the resource allocation information, see para [0301])
 	after receiving the first superimposed signal, the first UE obtains information that indicates that the second UE was unable to decode the second message and uses the obtained information to decode a third message for the second UE that is contained in a second superimposed signal received by the first UE (interpreted as notify the UE1 whether or not the data of the UE2 is able to be combined with data stored in the buffer, see para [0330In this case, if the UE1 applies HARQ of IR type to the retransmitted data of the UE2 to decode the data of the UE2, it may be able to obtain a combining gain and a probability of cancelling an interference signal without an error can be enhanced. Consequently, a decoding success rate of the data of the UE1 can be enhanced, see para [0315]) 	after receiving the indication that the second UE was unable to decode the second message, selecting an appropriate decoding scheme to decode the third message contained in the second superimposed signal (interpreted as notify the UE1 whether or not the data of the UE2 is able to be combined with data stored in the buffer, see para [0330In this case, if the UE1 applies HARQ of IR type to the retransmitted data of the UE2 to decode the data of the UE2, it may be able to obtain a combining gain and a probability of cancelling an interference signal without an error can be enhanced. Consequently, a decoding success rate of the data of the UE1 can be enhanced, see para [0315])
 	However does not teach and enabling the second UE to use a synchronization index to synchronize transmit and/or receive timing of the second UE corresponding to transmit and/or receive timing of the first UE based on the appropriate decoding scheme selected by the first UE.
 	Kwak teaches and enabling the second UE to use a synchronization index to synchronize transmit and/or receive timing of the second UE corresponding to transmit and/or receive timing of the first UE based on the appropriate decoding scheme selected by the first UE. (interpreted as Thereafter, the two UEs, the UE1 102 and the UE2 104, may perform transmission/reception for D2D communication based on the synchronization reference timing provided by the BS 100 and the basic information necessary for D2D communication, see para[0047])
	It would have been obvious to one of ordinary skill in the art to combine the retransmissions taught by Kim with the synchronization between user equipments a taught by Kwak since it is known to use synchronization to synchronize timing between multiple devices thereby simplifying the communication process.

Regarding claim 6 and 14,
 	Kim in view of Kwak teaches the method of claim 5, wherein obtaining the information comprises the first UE receiving a message transmitted by the network node, wherein the message indicates that the second UE was unable to decode the second message(interpreted as notify the UE1 whether or not the data of the UE2 is able to be combined with data stored in the buffer, see Kim para [0330].  If decoding of the data of the UE1 is successful, the UE1 stores the data of the UE2 to prepare for cancelling interference due to the data of the UE2 when the data of the UE2 is retransmitted, see Kim para [0315]).

Regarding claim 9 and 17,
 	Kim in view of Kwak teaches the method of claim 5, further comprising:
 	the first UE receiving, during a second time slot, a second superimposed signal, the second superimposed signal comprising a third message for the first UE and at least a portion of the second message; and (interpreted as If decoding of the data of the UE1 is successful, the UE1 stores the data of the UE2 to prepare for cancelling interference due to the data of the UE2 when the data of the UE2 is retransmitted, see Kim para [0329]. It is implicit that new UE1 data is transmitted and decoded using cancel interference with retransmitted UE2 data.)
 	the first UE using the buffered residual signal and the received second superimposed signal to obtain said at least a portion of the second message (interpreted as the eNB informs the UE1 of whether or not the data of the UE2 is retransmitted to notify the UE1 whether or not the data of the UE2 is able to be combined with data stored in the buffer, see Kim para [0330]).

Regarding claim 10 and 18,
 	Kim in view of Kwak teaches the method of claim 9, further comprising:
 	the first using the obtained second message and the received second superimposed signal  (interpreted as the UE1 stores the data of the UE2 to prepare for cancelling interference due to the data of the UE2 when the data of the UE2 is retransmitted, see Kim para [0329]) to obtain the third message from the second superimposed signal. (interpreted as If decoding of the data of the UE1 is successful, the UE1 stores the data of the UE2 to prepare for cancelling interference due to the data of the UE2 when the data of the UE2 is retransmitted, see Kim para [0329]. It is implicit that new UE1 data is transmitted and decoded using cancel interference with retransmitted UE2 data.)

Regarding claim 21,
 	Kim in view of Kwak teaches the computer program product comprising a non-transitory computer readable medium storing a computer program comprising instructions which, when executed by processing circuitry, causes the processing circuitry to carry out the method of claim 5 (interpreted as a transmitter, a receiver, a memory, and a processor configured to support HARQ according to the NOMA scheme in a manner of being functionally connected with the transmitter, the receiver, and the memory, the processor configured to control the receiver to receive multiplexed data of the first UE and a second UE multiplexed by the NOMA scheme from an eNB, see Kim para [0013]).
 	
Regarding claim 23 and 24,
 	Kim Embodiment A in view of Kwak teaches the first UE decoding the first superimposed signal to obtain from the first superimposed signal the first message for the first UE; (interpreted as If decoding of the data of the UE1 is successful, see Kim para [0315])
	the first UE buffering the residual signal (interpreted as the UE1 stores the data of the UE2 to prepare for cancelling interference due to the data of the UE2 when the data of the UE2 is retransmitted, see Kim para [0315]).
 	However Kim Embodiment A does not teach the first UE using the obtained first message and the first superimposed signal to generate a residual signal comprising the second message for the second UE;
 	Kim Embodiment B teaches the first UE using the obtained first message and the first superimposed signal to generate a residual signal comprising the second message for the second UE; (interpreted as regenerates an interference signal using a decoding result of the UE2, and subtracts the interference signal from a reception signal of the UE1, see para [0283]).
 	It would have been obvious to one of ordinary skill in the art to combine the second signal obtained by decoding taught by Kim Emodiment A and Lee to include obtaining the second signal by subtracting as taught by Kim Embodiment B as it is another known method of acquiring signals.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461